





CITATION:
Pate v. Galway-Cavendish
          (Township), 2011 ONCA 329



DATE: 20110428



DOCKET: C51565



COURT OF APPEAL FOR ONTARIO



Simmons, Cronk and MacFarland JJ.A.



BETWEEN



John Gordon Pate



Plaintiff
          (Appellant)



and



The Corporation of the Township of Galway-Cavendish and
          Harvey



Defendant (Respondent)



Jeffrey D. Ayotte and D.J.M. ONeill, for the appellant



M. John Ewart and K. ODwyer, for the respondent



Heard: November 26, 2010



On appeal from the judgment of Justice Drew S. Gunsolus of
          the Superior Court of Justice dated December 16, 2009.



Simmons J.A.:



I.         OVERVIEW

[1]

After he had served as the Chief Building Official for
    the Township of Galway  and Cavendish for
    about 9 years and then as a building inspector for the amalgamated Township of
    Galway-Cavendish and Harvey for about three months, the appellant, John Pate,
    was dismissed from his employment without notice on March 26, 1999.

[2]

Mr. Pate was told that discrepancies had been uncovered
    with respect to permit fees that had been paid to him but not remitted to the
    Township (the former Township of Galway and Cavendish and the amalgamated
    Township will be referred to collectively and individually as the Township). Mr.
    Pate was not provided with particulars; nor was he given an opportunity to
    respond to the allegations. Rather, he was told that the matter would not be
    reported to the police if he resigned immediately.

[3]

Mr. Pate did not resign, the matter was reported to the
    police and charges were laid. However, in December 2002, following a four-day
    criminal trial that was heard in a time frame that lasted more than a year Mr.
    Pate was acquitted of all charges. In December 2003, he commenced this action,
    claiming damages for wrongful dismissal and malicious prosecution.

[4]

At the commencement of the civil trial, the Township
    conceded that Mr. Pate was wrongfully dismissed and the parties agreed on a 12-month
    notice period without prejudice to Mr. Pates right to litigate his remaining
    claims. Following the trial, the trial judge dismissed Mr. Pates claim for
    malicious prosecution but awarded additional damages as follows:

·

a four-month bump-up for
Wallace
damages
[1]
;

·

$75,000 for general and aggravated damages for
    intentional infliction of mental distress and social and economic damages;

·

$7,500 for special damages; and

·

$25,000 for punitive damages.

[5]

Mr. Pate raises two issues on appeal:

(1)

Did the trial judge err in failing to find the Township
    liable to Mr. Pate for malicious prosecution?

(2)

Did the trial judge err in assessing Mr. Pates punitive
    damages at only $25,000?

[6]

For the reasons that follow, I would allow the appeal,
    set aside the trial judges order dismissing the malicious prosecution claim
    and the award of punitive damages and order a new trial concerning these two
    issues.

II.        BACKGROUND

[7]

Mr. Pate was employed by the Township of Galway and Cavendish
    as the Chief Building Inspector from 1989 until amalgamation on December 31,
    1998. Following amalgamation, Mr. Pate was a building inspector for the newly-formed
    amalgamated Township.

[8]

Mr. John
Beaven
, the Chief
    Building Official for the Township of Harvey prior to amalgamation, became the
    Chief Building Official for the new Township after amalgamation. On March 26,
    1999, less than 3 months after amalgamation, Mr.
Beaven
called Mr. Pate into his office for a meeting. In this meeting, Mr.
Beaven
told Mr. Pate that discrepancies had been uncovered
    with respect to building permit fees and, as a result, Mr. Pates employment
    was being terminated. Mr.
Beaven
also told Mr. Pate
    that, if he resigned, the Township would not contact the police.

[9]

On April 14, 1999, Mr.
Beaven
called the O.P.P. He subsequently met with Officer Greg Stokes on April 19,
    1999, to report four cases of alleged theft of building permit fees. On April
    20, 1999, Mr.
Beaven
provided Officer Stokes with
    statements he had prepared in relation to missing building permit fees. Mr.
Beaven
is a 27-year veteran of the Metropolitan Toronto Police
    Service, where he attained the rank of staff sergeant prior to his retirement. To
    prepare these statements, Mr.
Beaven
conducted his
    own investigation. Ultimately, Mr.
Beaven
provided
    Officer Stokes with statements relating to six different properties.

[10]

At the criminal trial, it emerged that Mr. Pate had recorded
    receiving the fees for one of the properties under a name different from that
    of the property owner because he received the fees from the owners son-in-law.
    Mr. Pate had a note of this in a journal he kept. However, Mr.
Beaven
seized the journal when Mr. Pate was terminated and did
    not forward it to the police.

[11]

During the criminal trial, it also emerged that some of
    the property owners paid their fees at a satellite office operated by the Township
    prior to amalgamation and that many of the files for that office had been lost during
    a move in 1998. Although municipal officials knew about the missing files, no
    one told the police.

[12]

Finally, it emerged that, in 1995, the Township
    Building Committee had investigated one of the allegations and found no
    wrongdoing on the part of anyone. Again, no one provided the police with this
    piece of potentially exculpatory information.

[13]

At the civil trial, Officer Stokes testified that if he
    had known in advance of laying charges about the information relating to the
    allegations that emerged at the criminal trial, he would not have laid charges.
    That said, he confirmed that the decision to lay the charges was his. Further, he
    indicated that, although he knew Mr.
Beaven
was a
    former police officer, he made some inquiries into the allegations. Officer
    Stokes also testified that, once the charges were laid, the decision to
    prosecute them was that of the Crown Attorney.

[14]

Officer Stokes acknowledged receiving some internal
    pressure to lay the charges arising from complaints by the Township about
    delay. He also acknowledged that these cases were eventually turned over to
    another officer because of the complaints about his delay.  The second officer gave reply evidence in
    which he confirmed that the Township was not involved in the decision to lay
    the charges or in the wording of the charges.

[15]

At the civil trial, Mr. Pate and his former wife,
    Natalie Walsh, testified about the significant impact of the dismissal, the
    criminal trial and the associated publicity on their lives, on their marriage
    and on the ongoing viability of a business Ms. Walsh operated.

[16]

Ultimately, the trial judge concluded that the actions
    of the Township were a contributing factor to the end of [Mr. Pates] marriage
    and perhaps even to the business he operated with his spouse. Moreover, Mr.
    Pate suffered humiliation in the eyes of the public. ... To have been
    wrongfully dismissed and then to have been accused of criminal activity for
    which one is then exonerated, has left [Mr. Pate] with a feeling of the stigma
    of accusation. His career as a municipal official has never recovered.

[17]

Mr. Beaven was the only witness called by the Township.
    He claimed that he informed Mr. Pate at the March 26, 1999 meeting that Mr.
    Pate was going to be dismissed by Council on March 30, 1999.  He said he told Mr. Pate about his investigation
    but did not provide Mr. Pate with particulars of the allegations. He also
    confirmed that he was instructed by the Chief Administrative Officer for the
    Township to tell Mr. Pate that the police would not be called if Mr. Pate
    resigned.

[18]

Mr. Beaven testified that he assumed the police would
    conduct their own investigation based on the information he provided to them
    and would lay charges as they saw fit. According to Mr. Beaven, other than
    contacting an O.P.P. sergeant to determine the status of the case, he had no
    involvement with the police investigation after turning his statements over to
    the police. In his view, he did not encourage the police to lay charges.
    Moreover, he did not knowingly provide false information to the police, nor did
    he consciously withhold information from the police.

III.      THE TRIAL JUDGES REASONS

(1)       Malicious Prosecution

[19]

As I have said, the trial judge dismissed Mr. Pates
    claim for damages for malicious prosecution. He found that Mr. Pate failed to
    satisfy two elements of the four-part test for establishing malicious
    prosecution.

[20]

In particular, Mr. Pate failed to establish that the
    Township initiated the prosecution  part one of the test. Further, Mr. Pate
    failed to establish malice, or that the Township intended to subvert or abuse
    the criminal justice system  part four of the test as the trial judge characterized
    it.

[21]

Because the trial judges analysis of the malicious
    prosecution issue is crucial to the determination of the appeal, I will set out
    in full the central portions of his reasons concerning initiation and malice:

In order for me to find
    malicious prosecution,
the Plaintiff
    would be required to prove
not only that no reasonable and probable grounds
    existed for the failed prosecution against him, but also
that the Defendant Municipal Corporation intended to subvert or abuse
    the criminal justice system
[footnote: See:
Miazga v. Kvello Estate
, [2009] 3 S.C.R. 339].


In this
    case,
there is no evidence upon which I
    can find that the Defendant exercised such an improper purpose and

I cannot simply infer malice in these
    circumstances
.  Indeed, there may have been incompetence, honest
    mistake, negligence or even gross negligence in the way in which the Defendant
    put in motion the pursuit of charges against the Plaintiff.  However, that
    is not sufficient for a finding of malicious prosecution.

...

The actions
    of the Municipality came very close to malicious prosecution, given the
    Municipalitys failure to disclose relevant evidence to investigating officers
. 
    This included the fact that the Municipality had misplaced or lost a large
    number of files which may have, in fact, contained information relevant to the
    criminal investigation and the fact that the former Municipality of
    Galway-Cavendish had already conducted an investigation in relation to the
    Parker property (exhibit four) in 1995.
However, in this case the police carried out the investigation and the
    Municipality was merely the complainant.  The police were not in any way
    hindered or obstructed in relation to the nature and extent of the
    investigation that it undertook
.


The investigating officers in this case
    acknowledged that it was their decision, after their own investigation, to lay
    charges. ... There was no evidence that the Municipality in any way obstructed
    or intentionally interfered with the conduct of the police investigation.


I do raise a concern that John Beaven, the
    former Chief Building Official, could not explain why he did not disclose
the
    1995 building committee investigation and the missing Municipal files.  I
    find it very troubling that
he could give
    no explanation, satisfactory to this court, which would justify this
    withholding of what appeared to be exculpatory information.  However, I do
    not find that his actions amounted to a fraud committed against the criminal
    justice system and I am unable to find that he intentionally and knowingly
    withheld exculpatory evidence from the police
.
He was indeed misguided in doing so
, however, in the end, the
    decision to prosecute Mr. Pate was a decision of the investigating police
    officers.
No evidence was presented
    to suggest, had the police undertaken a questioning of other municipal
    employees or officials, that they could not have determined this information on
    their own accord
.

To that end, the police in this instance had the
    ability to undertake a meaningful investigation and exercise their discretion
    to prosecute or not.  In this case, the complainant Municipality cannot be
    found to have initiated the charge as laid by a police officer. [Citations
    omitted.]

Mr. Beaven provided the information which placed
    the police investigation into play. However, the decision to prosecute was that
    of the police. [Citations omitted.]  Even where false information is
    provided to the police, even in circumstances where the complainant knows it to
    be false, this does not necessarily constitute initiation.  (See:
Mirra
    v. Toronto Dominion Bank, supra
).


I, therefore, conclude that the Plaintiff has not
    made out a case for malicious prosecution.  [Emphasis added.]


(2)       Aggravated Damages

[22]

Although the trial judges award of aggravated damages
    is not the subject matter of this appeal, some of his findings on this issue
    are relevant to the issue of malice.

[23]

Before making his findings concerning aggravated
    damages, the trial judge reviewed the principles governing such an award. He
    noted, in particular, that aggravated damages are to take into account the
    additional harm caused to the Plaintiffs feelings by the Defendants
    outrageous and
malicious
conduct
    (emphasis added). Further, he said, [t]hey represent the expression of
    natural indignation of right-thinking people arising from the
malicious conduct
of a defendant
    (emphasis added).

[24]

In deciding to award aggravated damages, the trial
    judge relied in part on the fact that Mr. Beaven failed to disclose
    information to the police which the evidence now shows would have resulted in
    no charges being levelled against [Mr. Pate]. Further, the trial judge said:

The evidence overwhelmingly shows that
the [Township] decided to terminate [Mr.
    Pate]
without advising him as to reasons; without providing him an
    opportunity to answer allegations made against him; terminated him
and then mounted an investigation in order
    to build a case to justify the termination
. I find the actions of [the
    Township] to have been unfair and insensitive.

I find
    further that the actions of the [Township] were highhanded
and, indeed,
    oppressive. The [Township] could have met with [Mr. Pate] and disclosed the
    reasons for his termination. The [Township] could have given him an opportunity
    to answer the allegations made against him. ...
The [Township] could have provided exculpatory evidence to the police
    in the form of lost files and the 1995 building committee inquiry.
To that
    end, I find that [Mr. Pate] is entitled to aggravated damages ... [Emphasis
    added.]

(3)

Punitive Damages

[25]

After reviewing the principles relevant to awarding
    punitive damages, the trial judge said, the facts of this case cry out for a
    punitive award. He explained this conclusion in the following manner at para.
    75 of his reasons:

I find that the actions of the [Township] in
    withholding exculpatory evidence in this matter to have been an arbitrary decision
    made by one of its officers which amounted to reprehensible conduct.
Had
    the disclosure been made, no criminal charges would have been levelled against
    [Mr. Pate] in this matter.
Such conduct,
    to this court, is a departure to a marked degree from ordinary standards of
    decent behaviour
. In this case compensation for wrongful dismissal does not
    answer the fact that [Mr. Pates] career as a municipal official was destroyed
    as a result of the actions of the [Township]. [Emphasis added.]

[26]

The trial judge concluded his reasons with a summary of
    the damages he awarded. After setting out the amounts awarded for each head of
    damages, he said, I would order more, however, I am bound by the principles of
    proportionality.

IV. ANALYSIS

(1)

Did the trial judge err in
    failing to find the Township liable to Mr.  Pate for malicious
    prosecution?

[27]

The test for malicious prosecution is set out in
Nelles v. Ontario
, [1989] 2 S.C.R. 170
    at pp. 192-93:

There are four necessary elements which must be
    proved for a plaintiff to succeed in an action for malicious prosecution:

(a) the proceedings must have been
    initiated by the defendant;

(b) the proceedings must have
    terminated in favour of the plaintiff;

(c) the absence of reasonable and
    probable cause; and

(d) malice, or a primary purpose other
    than that of carrying the law into effect.

[28]

In his reasons, the trial judge focussed on the issues
    of initiation and malice, and found that Mr. Pate failed to establish either of
    these two elements. In my opinion, the trial judge made three errors that undermine
    his conclusions on these issues and that require that a new trial be ordered.

[29]

First, the trial judge set the threshold for proving
    malice too high. As noted above, relying on
Miazga
    v. Kvello Estate
, [2009] 3 S.C.R. 339, the trial judge framed the test for
    malice, and his conclusion on the issue, as follows:

In order for me to find malicious prosecution, [Mr.
    Pate] would be required to prove not only that no reasonable and probable
    grounds existed for the failed prosecution against him, but also that the [Township]
    intended to subvert or abuse the criminal justice system. [Citation omitted.]

In this case, there is no evidence upon which I can
    find that the [Township] exercised such an improper purpose and I cannot simply
    infer malice in these circumstances. Indeed, there may have been incompetence,
    honest mistake, negligence or even gross negligence in the way in which the [Township]
    put in motion the pursuit of charges against [Mr. Pate]. However, that is not
    sufficient for a finding of malicious prosecution. [Emphasis added.]

[30]

The test for proving malicious prosecution is the test
    articulated in
Nelles
 and, under
    the fourth element, it is necessary to show that the defendant was motivated by
    malice, or a primary purpose other than that of carrying the law into effect.
    In
Miazga
, the Supreme Court of
    Canada reaffirmed the improper purpose test for establishing malice from
Nelles
, and went on to elaborate how the
    test must be proven in the case of a Crown attorney.

[31]

The Supreme Court

made it clear in
Miazga
that
    while the elements of the test for malicious prosecution remain the same
    whether a case involves private defendants or Crown defendants,

courts must take care not to simply
    transpose the principles established in suits between private parties to cases

involving Crown defendants without
    necessary modification. That is because, in a case involving Crown defendants,
    the contours of the tort ... must be informed by the core constitutional
    principles governing that office. Those principles led the Court in
Nelles
to adopt a very high threshold
    for the tort of malicious prosecution in an action against a public prosecutor:
Miazga
at para. 44.

[32]

One of the issues in
Miazga
was whether an inference of malice can arise from the
    absence of reasonable and probable grounds. Having regard to the fact that
    private parties involved in malicious prosecution suits often have a
    pre-existing relationship, the Supreme Court of Canada noted that in the
    context of private parties, malice had sometimes been inferred from the
    surrounding circumstances and the absence of reasonable and probable grounds
    alone:

As a result, courts in early cases of malicious
    prosecution were prepared to infer malice from a finding that the prosecution
    was initiated absent reasonable and probable grounds.
Indeed, the circumstances of these cases easily gave rise to the
    question: why else would a private person initiate a prosecution based entirely
    on facts not believed to be true, or worse still, known to be false
(emphasis added):
Miazga
at para. 87.

[33]

However, the same considerations do not apply to a
    Crown prosecution where, generally speaking, there is no such pre-existing
    relationship and, moreover, in making the decision to prosecute, Crown
    prosecutors are exercising their important role as a minister of justice.

[34]

The Court concluded that in a case involving a Crown
    defendant, a finding of
absence of reasonable and
    probable grounds on the objective standard is entirely equivocal in terms of a
    Crown prosecutors purpose:
Miazga
at para. 88.

[35]

The Court explained at para. 85 that a demonstrable
    improper purpose is the key to maintaining the balance struck in
Nelles
between the need to ensure that
    the Attorney General and Crown prosecutors will not be hindered in the proper
    execution of their important public duties and the need to provide a remedy to
    individuals who have been wrongfully and maliciously prosecuted. Moreover,
    [b]y requiring proof of an improper purpose, the malice element of the tort of
    malicious prosecution ensures that liability will not be imposed in cases where
    a prosecutor proceeds absent reasonable and probable grounds by reason of
    incompetence, inexperience, poor judgment, lack of professionalism, laziness,
    recklessness, honest mistake, negligence or even gross negligence. As stated
    by Lamer J. in
Nelles
at pp. 196-97:

It should be noted that what is at issue here [in a
    suit for malicious prosecution] is not the exercise of a prosecutors
    discretion within the proper sphere of prosecutorial activity as defined by his
    role as a minister of justice. Rather, in cases of malicious prosecution we
    are dealing with
allegations of misuse and abuse of the office of the Crown
    Attorney. We are not dealing with merely second-guessing a Crown Attorneys
    judgment in the prosecution of a case but rather with the deliberate and
    malicious misuse of the office for ends that are improper and inconsistent with
    the traditional prosecutorial function
: [Emphasis added in
Miazga
.]:
Miazga
at para. 81.

[36]

At para. 89 of
Miazga
, the Supreme Court summarized the
    requirements for proving malice against a Crown prosecutor:

In summary, the malice element of the test for
    malicious prosecution will be made out when a court is satisfied, on a balance
    of probabilities, that the defendant prosecutor commenced or continued the
    impugned prosecution with a purpose inconsistent with his or her role as a
    minister of justice.
The plaintiff must
    demonstrate on the totality of the evidence that the prosecutor deliberately
    intended to subvert or abuse
the office of the Attorney General
or the process of criminal justice
such
    that he or she exceeded the boundaries of the Office of the Attorney General. [Emphasis
    added.]

[37]

In this case, the trial judge incorporated some of the standards
    set out in
Miazga
for establishing malice
    by a Crown attorney into the requirements for establishing malice by a private
    individual. In particular, he concluded that he could not simply draw an
    inference of malice from the surrounding circumstances and the absence of
    reasonable and probable cause, considered objectively. Rather, he also required
    Mr. Pate to establish that the Township intended to subvert or abuse the
    criminal justice system to establish malice. The trial judge thus recast and
    narrowed the language of the malice element of the cause of action from
    motivated by malice, or a primary purpose other than that of carrying the law
    into effect to intended to subvert or abuse the criminal justice system.

[38]

In my opinion, in doing so, the trial judge set the
    standard for proving malicious prosecution against a private individual too
    high.

[39]

The Supreme Court of Canada made it clear in
Miazga
that the standards for proving
    malicious prosecution against a Crown attorney are set at a very high threshold
    to ensure that courts do not engage in reviewing the prosecutorial discretion
    that rests, constitutionally, with Crown attorneys and to ensure that an action
    for malicious prosecution will lie against a Crown attorney only when he or she
    steps outside of his or her proper role as a minister of justice. The same
    considerations simply do not apply where the action is against a private
    individual.

[40]

The trial judges second error consists of making
    findings about malice when addressing damages for wrongful dismissal that are
    inconsistent with his findings about malice in relation to malicious
    prosecution.

[41]

For convenience, I again set out the trial judges
    findings at paras. 56 and 60 of his reasons concerning malice when addressing
    the issue of malicious prosecution:


In this
    case, there is no evidence upon which I can find that the [Township] exercised
    such an improper purpose and I cannot simply infer malice in these
    circumstances.  Indeed, there may have been incompetence, honest mistake,
    negligence or even gross negligence in the way in which the [Township] put in
    motion the pursuit of charges against [Mr. Pate].  However, that is
    not sufficient for a finding of malicious prosecution.

...


I do
    raise a concern that John Beaven, the former Chief Building Official, could not
    explain why he did not disclose the 1995 building committee investigation and
    the missing Municipal files.  I find it very troubling that he could give
    no explanation, satisfactory to this court, which would justify this
    withholding of what appeared to be exculpatory information.  However, I do
    not find that his actions amounted to a fraud committed against the criminal
    justice system and I am unable to find that he intentionally and knowingly
    withheld exculpatory evidence from the police.  He was indeed misguided in
    doing so, however, in the end, the decision to prosecute Mr. Pate was a
    decision of the investigating police officers.  No evidence was presented
    to suggest, had the police undertaken a questioning of other municipal
    employees or officials, that they could not have determined this information on
    their own accord. [Emphasis added.]

[42]

Despite these conclusions, when dealing with the issue
    of aggravated damages, which the trial judge indicated involve compensation for
    malicious conduct, the trial judge said, [t]he facts of the case ... require
    the imposition of aggravated damages. He relied, in part, on his findings that
    the Township made an offer of clemency [to not call for a police investigation]
    to Mr. Pate and that Mr. Beaven failed to disclose information to the police
    which the evidence now shows would have resulted in no charges being levelled
    against [Mr. Pate]. Most importantly, he said,

The evidence overwhelmingly shows that the council
    of the [Township] decided to terminate [Mr. Pate] without advising him as to
    reasons; without providing him an opportunity to answer allegations made
    against him;
terminated him and then
    mounted an investigation in order to build a case to justify the termination
.
    [Emphasis added.]

[43]

Particularly in the light of his findings that aggravated
    damages were justified, at least in part, because the Township terminated Mr.
    Pates services, offered him clemency if he would resign, subsequently mounted
    an investigation to justify its actions and failed to disclose exculpatory
    evidence to the police, the trial judges finding that this case calls for
    aggravated damages appears to contradict his conclusion that there was no
    evidence based on which he could find an improper purpose.  Moreover, considered in the light of these
    circumstances, the lack of reasonable and probable grounds on an objective
    standard
[2]
could also support a finding of malice.

[44]

Further, as I have indicated, at para. 75 of his
    reasons, when addressing the issue of punitive damages, the trial judge said:

I find that the actions of the [Township] in
    withholding exculpatory evidence in this matter to have been an arbitrary
    decision made by one of its officers and which amounted to reprehensible
    conduct. Had the disclosure been made, no criminal charges would have been
    levelled against [Mr. Pate] in this matter. Such conduct, to this court, is a
    departure to a marked degree from ordinary standards of decent behaviour.
    [Emphasis added.]

[45]

The findings that Mr. Beavens failure to disclose
    exculpatory evidence amounted to reprehensible conduct and a departure to a
    marked degree from ordinary standards of decent behaviour fly in the face of
    the trial judges earlier conclusions that the Township was no more than
    grossly negligent and that Mr. Beaven did not knowingly withhold exculpatory
    evidence from the police.

[46]

The trial judges third error relates to the first step
    in the test for malicious prosecution  namely, a plaintiff must prove that the
    prosecution was initiated by the defendant.

[47]

It is well-established that a defendant may be
    found to have initiated a prosecution even though the defendant did not
    actually lay the information that commenced the prosecution. Although this
    court has not determined 
all the factors that could, in any particular case, satisfy the element
    of initiation, it has held that a defendant can be found to have initiated a
    prosecution where the defendant knowingly withheld exculpatory information from
    the police that the police could not have been expected to find and did not find
    and where the plaintiff would not have been charged but for the withholding:
McNeil v. Brewers Retail Inc.
, 2008 ONCA
    405 at para. 52.

[48]

In this case, the trial judge made two findings that
    are important to the issue of initiation. First, he said, I do not find that
    [Mr. Beavens] actions amounted to a fraud committed against the criminal
    justice system and I am unable to find that he intentionally and knowingly
    withheld exculpatory evidence from the police.

[49]

Second, he found that, in the end, the decision to
    prosecute Mr. Pate was a decision of the investigating police officers. No
    evidence was presented to suggest, had the police undertaken a questioning of
    other municipal employees or officials, that they could not have determined
    [the exculpatory evidence] on their own accord. To that end, the police in this
    instance had the ability to undertake a meaningful investigation and exercise
    their discretion to prosecute or not.

[50]

The trial judges misstatement of the test for malice
    and his inconsistent findings undermine his first finding in relation to
    initiation. Even so, the trial judges second finding, if unimpeachable, is
    fatal to the claim for malicious prosecution.

[51]

However, if it is determined at a new trial that Mr.
    Beaven knowingly withheld exculpatory information from the police, to decide
    whether the element of initiation is satisfied, in my view, it will also be
    necessary to assess whether the conduct of Mr. Beaven undermined the
    independence of the police investigation and the independence of the
    decision-making process concerning whether to lay charges and prosecute.

[52]

The trial judge stated that [n]o evidence was
    presented to suggest, had the police undertaken a questioning of other
    municipal employees or officials, that they could not have determined [the
    exculpatory evidence] on their own accord. But, the trial judge did not refer
    to the statements provided by Mr. Beaven, or make any findings concerning
    whether the manner in which they were presented impacted the independence of
    the police investigation.

[53]

The statements provided by Mr. Beaven, in and of
    themselves, created reasonable and probable grounds for laying charges against
    Mr. Pate. Officer Stokes said so in his evidence. Moreover, in most of his
    statements, Mr. Beaven said he searched the records of the Township looking for
    an indication that permits had been issued concerning the relevant properties, and
    found that no such records existed. In these circumstances, if it is determined
    at a new trial that Mr. Beaven knowingly withheld exculpatory information, it will
    be necessary also for the trial judge to assess whether Mr. Beaven prepared his
    statements in a manner that misled the officers into not conducting their own
    search of the relevant records  and, if he did, whether that is sufficient in
    all the circumstances to satisfy the element of initiation. In this instance, the
    trial judge failed to carry out any such assessment.

[54]

I am mindful of the fact that proving malicious
    prosecution presents a significant hurdle in relation to any defendant, whether
    Crown prosecutor, police officer or private citizen.

[55]

In such circumstances, an appellate court should
    exercise considerable caution before ordering a new trial with respect to such
    a claim. In this case, however, even though he dismissed Mr. Pates claim, the
    trial judge found the Township came very close to malicious prosecution. Having
    regard to this finding, and the errors the trial judge made, I conclude that
    this is an appropriate case in which to order a new trial concerning Mr. Pates
    claim for malicious prosecution.

(2)

Did the trial judge err
    in assessing punitive damages at only $25,000?

[56]

The trial judges award of $25,000 on account of punitive
    damages relates to Mr. Pates claim for wrongful dismissal. If Mr. Pates
    claim for malicious prosecution succeeds at the new trial, it will be necessary
    for the trial judge to consider all heads of damages arising from the conduct
    giving rise to that claim.

[57]

The remaining issue is whether the trial judge in this
    case erred in his award of punitive damages relating to the wrongful dismissal.
    In the particular circumstances of this case, I would hold that the punitive
    damages award should be set aside and a new trial ordered in relation to that
    issue.

[58]

After addressing the issue of punitive damages, in the
    conclusion section of his reasons the trial judge listed the amount awarded for
    each head of damages and then said, I would order more, however, I am bound by
    the principles of proportionality.

[59]

Although it may not be entirely clear, it is reasonable
    to conclude that the trial judges statement that he would order more referred
    to punitive damages  after all, proportionality in several dimensions is the key
    to the permissible quantum of punitive damages:
Whiten v. Pilot Insurance Co.
, [2002] 1 S.C.R. 595 at para. 111.

[60]

The standard of appellate review applicable to punitive
    damages is whether a reasonable jury, properly instructed, could have concluded
    that an award in that amount, and no less, was rationally required to punish
    the defendants misconduct:
Whiten
at
    para. 96

[61]

The trial judge made an express finding, when addressing the
    issue of punitive damages, that the Defendant's egregious conduct in making
    unfounded claims, both in the criminal action and in its Statement of Defence
    respecting the employee's conduct, amounted to the intentional infliction of
    mental distress and social and economic damage. That finding was not
    challenged on appeal. It was therefore open to the trial judge, on the
    applicable authorities, to award punitive damages:
Vorvis v. Insurance Corp. of British Columbia
, [1989] 1 S.C.R. 1085
    at pp. 1105-06;
Whiten v. Pilot Insurance
    Co.
,
supra
at paras. 79-82;
Honda Canada Inc. v. Keays
, [2008] 2
    S.C.R. 362 at paras. 68-69.

[62]

Taking account of the trial judges findings of
    significant misconduct on the part of the respondent that lasted over a lengthy
    period and that had a devastating impact on the appellants life, as well as
    the amounts awarded under the other heads of damages, it is not immediately
    apparent why whatever higher amount of punitive damages the trial judge was
    considering would not have been appropriate. The trial judge gave no
    explanation for his conclusion that a higher award of punitive damages would
    offend the principles of proportionality. In these unusual circumstances, the
    trial judges reasons are not susceptible to appellate review and a new trial
    on this issue should therefore be ordered.

IV.      CONCLUSION

[63]

Based on the foregoing reasons, I would allow the
    appeal, set aside the trial judges order dismissing Mr. Pates claim for
    malicious prosecution and his award of punitive damages for wrongful dismissal
    and order a new trial concerning these issues. If the parties are agreeable, I
    would direct that the new trial be conducted before the same trial judge on
    such terms and conditions that are considered just in relation to calling
    further evidence and making further submissions.

[64]

Costs of the appeal are to the appellant fixed in the
    amount of $10,000, inclusive of disbursements and all applicable taxes.

Signed:           Janet Simmons J.A.

I
    agree E.A. Cronk J.A.

I
    agree J. MacFarland J.A.

RELEASED:  JS April
    28, 2011





[1]

It appears that the trial judge and counsel relied on this Courts
    decision in
Slepenkova
v. Ivanov
, 2009 ONCA 526 to support
    their conclusion that, despite
Honda

Canada Inc. v. Keays
, [2008] 2 S.C.R.
    362, an award in the form of a 
Wallace
bump-up was appropriate on the facts of this case. Nothing in these reasons
    should be taken as endorsing that proposition.



[2]
The trial judge did not make a specific finding concerning the third step of
    the malicious prosecution test. However, given that he did not rely on the
    existence of reasonable and probable grounds as a basis for dismissing the
    claim and found that the Township came very close to malicious prosecution,
    it is reasonable to assume that he found an absence of reasonable and probable
    grounds.


